Filed 1/19/05 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2005 ND 6







State of North Dakota, 		Plaintiff and Appellee



v.



William Mooney, 		Defendant and Appellant







Nos. 20040180-182







Appeal from the District Court of Walsh County, Northeast Judicial District, the Honorable M. Richard Geiger, Judge.



AFFIRMED.



Per Curiam.



Sarah Elizabeth Cannon (argued), Assistant State’s Attorney, 600 Cooper Avenue, Grafton, N.D. 57237, for plaintiff and appellee.



DeWayne Johnston (appeared), and Sandra Hagen (argued), third-year law student, Olson Johnston Law Office, 405 Bruce Avenue, Suite 100A, Grand Forks, N.D. 58201, for defendant and appellant.

State v. Mooney

Nos. 20040180-182



Per Curiam.

[¶1]	William Mooney appealed from three criminal judgments, contending the trial court erred in allowing testimony about a statement he made.  The judgments are affirmed under N.D.R.App.P. 35.1(a)(4).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Carol Ronning Kapsner